UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6442



STANLEY EARL CORBETT, JR.,

                                            Plaintiff - Appellant,

          versus


OFFICER   TAYLOR,   Correctional   Officer   at
Foothills Correctional Institution, sued in
individual and official capacity; OFFICER
STAPLETON, Correctional Officer at Foothills
Correctional Institution, sued in individual
and   official   capacity;   OFFICER   HOUSTON,
Correctional Officer at Foothills Correctional
Institution, sued individual and official
capacity; OFFICER FISHER, Correctional Officer
at Foothills Correctional Institution, sued in
individual and official capacity; OFFICER
ROLAND, Correctional Officer at Foothills
Correctional Institution, sued in individual
and official capacity; OFFICER PATTERSON,
Correctional Officer at Foothills Correctional
Institution sued, in individual and official
capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00229)


Submitted:   June 20, 2007                 Decided: July 11, 2007


Before WILLIAMS, Chief Judge, KING, Circuit Judge, and HAMILTON,
Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Stanley Earl Corbett, Jr., Appellant Pro Se. Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Stanley E. Corbett, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We

have reviewed the record and find that the undisputed facts do not

support an inference that the officers’ use of force was malicious

or wanton.    Because we find as a matter of law that their conduct

does not satisfy the subjective requirement of an Eighth Amendment

violation,    we   do   not   reach   the     objective   requirement.   See

Hudson v. McMillian, 503 U.S. 1, 6-8 (1992).                 Accordingly, we

affirm the judgment of the district court for that reason.               See

Corbett v. Taylor, No. 1:06-cv-00229 (W.D.N.C. Feb. 21, 2007).            We

deny Corbett’s motion for the appointment of counsel.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                      - 3 -